UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended:June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF1934 For the transition period from to Commission File Number: 000-17363 LIFEWAY FOODS, INC. (Exact Name of Registrant as Specified in its Charter) Illinois 36-3442829 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6431 West Oakton, Morton Grove, IL 60053 (Address of Principal Executive Offices, Zip Code) (847-967-1010) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) hasfiled all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceeding 12 months (or for such shorter period that the registrant wasrequiredto file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, ifany, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submitand post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-acceleratedfiler or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smallerreporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As ofAugust 10, 2012, the issuer had 16,371,217 shares of common stock, no par value, outstanding. LIFEWAY FOODS, INC. CONTENTS TO FORM 10-Q Page(s) PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 20 ITEM 4. CONTROLS AND PROCEDURES. 20 PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 21 ITEM 1A. RISK FACTORS. 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 21 ITEM 4. MINE SAFETY DISCLOSURE. 21 ITEM 5. OTHER INFORMATION. 21 ITEM 6. EXHIBITS. 22 SIGNATURES 23 EXHIBIT INDEX 24 - 2 - PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Financial Condition June 30, 2012 and 2011 (Unaudited) and December 31, 2011 (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ $ Investments Certificates of deposits in financial institutions Inventories Accounts receivable, net of allowance for doubtful accounts and discounts Prepaid expenses and other current assets Other receivables Deferred income taxes Refundable income taxes 0 0 Total current assets Property and equipment, net Intangible assets Goodwill and other non amortizable brand assets Other intangible assets, net of accumulated amortization of $3,465,349 and $2,696,023 at June 30, 2012 and 2011 and 3,087,940 at December 31, 2011, respectively Total intangible assets Other Assets Long-term accounts receivable net of current portion 0 Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Checks written in excess of bank balances $ $ $ Current maturities of notes payable Accounts payable Accrued expenses Accrued income taxes 0 Total current liabilities Notes payable Deferred income taxes Total liabilities Stockholders' equity Common stock, no par value; 20,000,000 shares authorized; 17,273,776 shares issued; 16,372,217 shares outstanding at June 30, 2012; 17,273,776 shares issued; 16,430,809 shares outstanding at June 30, 2011; 17,273,776 shares issued; 16,409,317 shares outstanding at December 31, 2011 Paid-in-capital Treasury stock, at cost ( 7,397,344 ) ( 7,606,974 ) Retained earnings Accumulated other comprehensive income (loss), net of taxes ( 16,077 ) ( 8,948 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ See accompanying notes to financial statements - 3 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Income and Comprehensive Income For the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) and for the Year Ended December 31, 2011 (Unaudited) Three Months Ended June 30, (Unaudited) Six Months Ended June 30, Sales $ Less: discounts and allowances ) Net Sales Cost of goods sold Depreciation expense Total cost of goods sold Gross profit Selling expenses General and administrative Amortization expense Total Operating Expenses Income from operations Other income (expense): Interest and dividend income Rental income Interest expense ) ) ) Impairment of investments 0 0 0 0 Gain (loss) on sale of investments, net ) Total other income (expense) Income before provision for income taxes Provision for income taxes Net income $ $ $ Basic and diluted earnings per common share Weighted average number of shares outstanding COMPREHENSIVE INCOME Net income $ $ $ Other comprehensive income (loss), net of tax: Unrealized gains on investments (net of tax) ) Less reclassification adjustment for (gains) losses included in net income (net of taxes) Comprehensive income $ $ $ See accompanying notes to financial statements - 4 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Common Stock, No Par Value 20,000,000 Shares Authorized # of Shares of Accumulated Other Comprehensive # of Shares # of Shares Treasury Common Paid In Treasury Retained Income (Loss), Issued Outstanding Stock Stock Capital Stock Earnings Net of Tax Total Balances at December 31, 2010 $ $ $ ) $ $ ) $ Redemption of stock 0 ( 127,340 ) 0 0 ( 1,181,428 ) 0 0 ( 1,181,428 ) Issuance of treasury stock for compensation 0 0 0 0 0 0 0 0 0 Other comprehensive income (loss): Unrealized gains on securities, net of taxes 0 0 0 0 0 0 0 Net income for the year ended December 31, 2011 0 0 0 0 0 0 0 Balances at December 31, 2011 $ $ $ ) $ $ ) $ Balances at January 1, 2011 $ $ $ ) $ $ ) $ Redemption of stock 0 ) 0 0 ) 0 0 ) Other comprehensive income (loss): Unrealized gains on securities, net of taxes 0 0 0 0 0 0 0 Net income for the six months ended June 30, 2011 0 0 0 0 0 0 0 Balances at June 30, 2011 $ $ $ ) $ $ $ Balances at January 1, 2012 $ $ $ ) $ $ ) $ Redemption of stock 0 0 0 ) 0 0 Other comprehensive income (loss): Unrealized gains on securities, net of taxes 0 0 0 0 0 0 0 Net income for the six months ended June 30, 2012 0 0 0 0 0 0 0 Dividends ($0.07 per share) 0 0 0 0 0 0 ) 0 ) Balances at June 30, 2012 $ $ $ ) $ $ $ See accompanying notes to financial statements - 5 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 (Unaudited) June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities, net of acquisition: Depreciation and amortization Loss (gain) on sale of investments, net ) Loss on disposition of equipment 0 0 Impairment of investments 0 0 Deferred income taxes ) ) Bad Debt Expense (Increase) decrease in operating assets: Accounts receivable ) (2,117,792 ) Other receivables Inventories ) (1,622,777 ) Refundable income taxes Prepaid expenses and other current assets ) (41,551 ) Increase (decrease) in operating liabilities: Accounts payable (8,646 ) Accrued expenses Income taxes payable Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) (582,697 ) Proceeds from sale of investments Investments in certificates of deposits 0 (50,000 ) Proceeds from redemption of certificates of deposit 0 0 Purchases of property and equipment ) (747,250 ) Net cash used in investing activities ) (847,307 ) Cash flows from financing activities: Proceeds of note payable 0 Checks written in excess of bank balances Purchases of treasury stock ) (971,798 ) Dividends Paid ) 0 Repayment of notes payable ) (1,478,521 ) Net cash used in financing activities ) (1,832,479 ) Net (decrease) increase in cash and cash equivalents (1,831,416 ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to financial statements - 6 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 1 – NATURE OF BUSINESS Lifeway Foods, Inc. (the “Company” or “Lifeway”) commenced operations in February 1986 and incorporated under the laws of the state of Illinois on May 19, 1986. The Company’s principal business activity is the production of dairy products. Specifically, the Company produces Kefir, a drinkable product which is similar to but distinct from yogurt, in several flavors sold under the name “Lifeway’s Kefir;” a plain farmer’s cheese sold under the name “Lifeway’s Farmer’s Cheese;” a fruit sugar-flavored product similar in consistency to cream cheese sold under the name of “Sweet Kiss;” and a dairy beverage, similar to Kefir, with increased protein and calcium, sold under the name “Basics Plus.” The Company also produces a vegetable-based seasoning under the name “Golden Zesta.” The Company currently distributes its products throughout the Chicago Metropolitan area and various cities on the East Coast through local food stores.In addition, products are sold throughout the United States and Ontario, Canada by distributors.The Company also distributes some of its products to Eastern Europe. Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying financial statements follows: Basis of presentation The accompanying unaudited financial statements of the Company have been prepared in accordance with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by general accepted accounting principles for complete financial statements.However, such information reflects all adjustments (consisting of normal recurring adjustments), which are, in the opinion of Management, necessary for fair statement of results for the interim periods. Principles of consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Helios Nutrition, Ltd., Pride of Main Street, L.L.C., Starfruit, L.L.C., Fresh Made, Inc. and Starfruit Franchisor, L.L.C. All significant intercompany accounts and transactions have been eliminated. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates made in preparing the consolidated financial statements include the allowance for doubtful accounts and discounts, the valuation of investment securities, the valuation of goodwill, intangible assets, and deferred taxes. Revenue Recognition Sales of Company produced dairy products are recorded at the time of shipment and the following four criteria have been met: (i) The product has been shipped and the Company has no significant remaining obligations; (ii) Persuasive evidence of an agreement exists; (iii) The price to the buyer is fixed or determinable and (iv) Collection is probable. In addition, shipping costs invoiced to the customers are included in net sales and the related cost in cost of sales. Discounts and allowances are reported as a reduction of gross sales unless the allowance is attributable to an identifiable benefit separable from the purchase of the product, the value of which can be reasonably estimated, which would be charged to the appropriate expense account. Customer Concentration Sales are predominately to companies in the retail food industry, located within the United States of America. Two major customers accounted for approximately 31 percent and 29 percent of gross sales for the six months ended June 30, 2012 and 2011, respectively. These customers accounted for approximately 30 percent, 27 percent and 20 percent of accounts receivable as of June 30, 2012, June 30, 2011 and December 31, 2011, respectively. - 7 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Cash and cash equivalents All highly liquid investments purchased with an original maturity of three months or less are considered to be cash equivalents. The Company maintains cash deposits at several institutions located in the greater Chicago, Illinois and Philadelphia, Pennsylvania metropolitan areas. Investments All investment securities are classified as available-for-sale and are carried at fair value. Unrealized gains and losses on available-for-sale securities are reported as a separate component of stockholders’ equity. Amortization, accretion, interest and dividends, realized gains and losses, and declines in value judged to be other-than-temporary on available-for-sale securities are recorded in other income. All of the Company's securities are subject to a periodic impairment evaluation. This evaluation depends on the specific facts and circumstances. Factors that we consider in determining whether an other-than-temporary decline in value has occurred include: the market value of the security in relation to its cost basis; the financial condition of the investee; and the intent and ability to retain the investment for a sufficient period of time to allow for possible recovery in the market value of the investment. Accounts receivable Credit terms are extended to customers in the normal course of business. The Company performs ongoing credit evaluations of its customers’ financial condition and generally requires no collateral. Balances expected to be paid beyond one year are classified as long-term. Accounts receivable are recorded at invoice amounts, and reduced to their estimated net realizable value by recognition of an allowance for doubtful accounts and anticipated discounts. The Company’s estimate of the allowances for doubtful accounts and anticipated discounts are based upon historical experience, its evaluation of the current status and contract terms of specific receivables, and unusual circumstances, if any. Accounts are considered past due if payment is not made on a timely basis in accordance with the Company’s credit terms. Accounts considered uncollectible are charged against the allowance. Inventories Inventories are stated at the lower of cost or market, cost being determined by the first-in, first-out method. Property and equipment Property and equipment is stated at depreciated cost or fair value where depreciated cost is not recoverable. Depreciation is computed using the straight-line method. When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is recognized in income for the period. The cost of maintenance and repairs is charged to income as incurred; significant renewals and betterments are capitalized. Property and equipment is being depreciated over the following useful lives: Category Years Buildings and improvements 31 and 39 Machinery and equipment 5 – 12 Office equipment 5 – 7 Vehicles 5 - 8 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Intangible assets acquired in business combinations The Company accounts for intangible assets at historical cost. Intangible assets acquired in a business combination are recorded under the purchase method of accounting at their estimated fair values at the date of acquisition. Goodwill represents the excess purchase price over the fair value of the net tangible and other identifiable intangible assets acquired. Goodwill is not amortized, but is reviewed for impairment at least annually. Brand assets represent the fair value of brands acquired. Brand assets have an indefinite life and therefore are not amortized, rather are reviewed periodically for impairment. The Company amortizes other intangible assets over their estimated useful lives, as disclosed in the table below. The Company reviews intangible assets and their related useful lives at least once per year to determine if any adverse conditions exist that would indicate the carrying value of these assets may not be recoverable. The Company conducts more frequent impairment assessments if certain conditions exist, including: a change in the competitive landscape, any internal decisions to pursue new or different strategies, a loss of a significant customer, or a significant change in the market place including changes in the prices paid for the Company’s products or changes in the size of the market for the Company’s products. If the estimate of an intangible asset’s remaining useful life is changed, the remaining carrying amount of the intangible asset is amortized prospectively over the revised remaining useful life. Intangible assets are being amortized over the following useful lives: Category Years Recipes 4 Customer lists and other customer related intangibles 7-10 Lease agreement 7 Trade names 15 Formula 10 Customer relationships 12 Income taxes Deferred income taxes are the result of temporary differences that arise from income and expense items reported for financial accounting and tax purposes in different periods. Deferred taxes are classified as current or non-current, depending on the classification of the assets and liabilities to which they relate. Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. The principal sources of temporary differences are different depreciation and amortization methods for financial statement and tax purposes, unrealized gains or losses related to investments, capitalization of indirect costs for tax purposes, purchase price adjustments, and the recognition of an allowance for doubtful accounts and discounts for financial statement purposes. The Company has analyzed filing positions in all of the federal and state jurisdictions where it is required to file income tax returns, as well as all open tax years in these jurisdictions. The only periods subject to examination for the Company’s federal return are the 2009 and 2010 tax years and 2011 when filed. The Company believes that its income tax filing positions and deductions would be sustained on audit and does not anticipate any adjustments that would result in a material change to its financial position. Therefore, no reserves for uncertain income tax positions have been recorded. - 9 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Treasury stock Treasury stock is recorded using the cost method. Advertising and promotional costs The Company expenses advertising costs as incurred. For the six months ended June 30, 2012 and 2011 total advertising expenses were $1,320,326 and $1,905,018 respectively. Earnings per common share Earnings per common share were computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding during the period. For the six months ended June 30, 2012 and 2011, diluted and basic earnings per share were the same, as the effect of dilutive securities options outstanding was not significant. Reclassification Certain amounts in the 2011 quarter and six monthfinancial statements have been reclassified to conform with the current quarter presentation which have no effect on net income or stockholder's equity. Note 3 – INTANGIBLE ASSETS Intangible assets, and the related accumulated amortization, consist of the following: June 30, 2012 June 30, 2011 December 31, 2011 Cost Accumulated Amortization Cost Accumulated Amortization Cost Accumulated Amortization Recipes $ Customer lists and other customer related intangibles Lease acquisition Customer relationship Trade names Formula $ Amortization expense is expected to be approximately the following for the 12 months ending June 30: $ Thereafter $ Amortization expense during the six months ended June 30, 2012 and 2011 was $377,409 and $391,916, respectively. - 10 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 4 – INVESTMENTS The cost and fair value of investments classified as available for sale are as follows: June 30, 2012 Cost Unrealized Gains Unrealized Losses Fair Value Equities $ Mutual Funds Preferred Securities 0 0 0 0 Corporate Bonds Total $ June 30, 2011 Cost Unrealized Gains Unrealized Losses Fair Value Equities $ $ $ ) $ Mutual Funds ) Preferred Securities 0 ) Corporate Bonds ) Total $ $ $ ) $ December 31, 2011 Cost Unrealized Gains Unrealized Losses Fair Value Equities $ $ $ ) $ Mutual Funds ) Preferred Securities 0 ) Corporate Bonds ) Total $ $ $ ) $ Proceeds from the sale of investments were $658,233 and $532,640 for the six months ended June 30, 2012 and 2011, respectively. Gross gains of $37,405 and $27,622 and gross losses of $15,014 and $29,678 were realized on these sales during the six months ended June 30, 2012 and 2011 respectively. The following table shows the gross unrealized losses and fair value of the Company's investments with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at June 30, 2012 and 2011 December 31, 2011: Less Than 12 Months 12 Months or Greater Total June 30, 2012 Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Equities $ Mutual Funds 0 0 Preferred Securities 0 0 0 0 0 0 Corporate Bonds $ - 11 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 4 – INVESTMENTS – Continued Less Than 12 Months 12 Months or Greater Total June 30, 2011 Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Equities $ $ ) $ $ ) $ $ ) Mutual Funds ) ) ) Preferred Securities 0 0 ) ) Corporate Bonds ) 0 0 ) $ $ ) $ $ ) $ $ ) Less Than 12 Months 12 Months or Greater Total December 31, 2011 Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Equities $ $ 0 0 $ $ Mutual Funds 0 0 Preferred Securities 0 0 Corporate Bonds $ Equities, Mutual Funds, Preferred Securities, and Corporate Bonds -The Company's investments in equity securities, mutual funds, preferred securities, and corporate bonds consist of investments in common stock, preferred stock and debt securities of companies in various industries. As of June 30, 2012, there were six equity securities, two mutual fund securities, one preferred security, and four corporate bond securities that had unrealized losses. The Company evaluated the near-term prospects of the issuer in relation to the severity and duration of the impairment. Based on that evaluation and the Company's ability and intent to hold these investments for a reasonable period of time sufficient for a forecasted recovery of fair value, the Company did not consider any material investments to be other-than-temporarily impaired at June 30, 2012. Note 5 – INVENTORIES Inventories consist of the following: June 30, December 31, Finished goods $ $ $ Production supplies Raw materials Total inventories $ $ $ Note 6 – PROPERTY AND EQUIPMENT Property and equipment consist of the following: June 30, December 31, Land $ $ $ Buildings and improvements Machinery and equipment Vehicles Office equipment Construction in process 0 Less accumulated depreciation Total property and equipment $ $ $ - 12 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 6 – PROPERTY AND EQUIPMENT - Continued Depreciation expense during the six months ended June 30, 2012 and 2011 was $812,154 and $767,207, respectively. Note 7 – ACCRUED EXPENSES Accrued expenses consist of the following: June 30, December 31, Accrued payroll and payroll taxes $ $ $ Accrued property tax Other $ $ $ Note 8 – NOTES PAYABLE Notes payable consist of the following: June 30 December Note payable to Private Bank in monthly installments of $42,222, plus variable interest rate, currently at 2.7963%, with a balloon payment of $5,066,667 due February 6, 2014. Collateralized by substantially all assets of the Company. $ $ $ Line of credit with Private Bank at variable interest rate, currently at 3.25%. The agreement has been extended with terms allowing borrowings up to $2.0 million, maturing on May 31, 2013. Collateralized by substantially all assets of the Company. 0 0 Line of credit with Morgan Stanley for borrowings up to $2.8 million at variable interest rate, currently at 3.00% due on demand. Collateralized by investments, cash and CD’s. 0 0 Notes payable to Ford Credit Corp. payable in monthly installments of $1,778.23 at 5.99%, due July 2015, secured by transportation equipment. 0 Note payable to Fletcher Jones of Chicago, Ltd LLC in monthly installments of $1,768.57 at 6.653%, due May 24, 2017, secured by transportation equipment. Total notes payable Less current maturities Total long-term portion $ $ $ - 13 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 8 – NOTES PAYABLE – Continued In accordance with the Private Bank agreements referenced above, the Company is subject to minimum fixed charged ratio and tangible net worth thresholds. At June 30, 2012, the Company was in compliance with these covenants. Maturities of notes payables are as follows: For the Period Ended June 30, $ Total $ Note 9 – COMMITMENTS AND CONTINGENCIES The Company leases four stores for its Starfruit subsidiary. Total expense for these leases was approximately $106,708, $91,281 and $240,723 for six months ended June 30, 2012 and 2011, and for the year ended December 31, 2011, respectively. The Company is also responsible for additional rent equal to real estate taxes and other operating expenses. Future annual minimum base rental payments for the leases as of June 30, 2012 are approximately as follows: $ Thereafter Total $ Note 10 – PROVISION FOR INCOME TAXES The provision for income taxes consists of the following: For the Six Months Ended June 30, Current: Federal $ $ State and local Total current Deferred Provision for income taxes $ $ - 14 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 10 – PROVISION FOR INCOME TAXES - Continued A reconciliation of the provision for income taxes and the income tax computed at the statutory rate is as follows: For the Six Months Ended June 30, Amount Percentage Amount Percentage Federal income tax expense computed at the statutory rate $ 34.0% $ 34.0% State and local tax expense, net 8.3% 9.5% Permanent differences (5.6)% ) (1.9)% Change in tax estimate 0 0.0% 1.7% Provision for income taxes $ 36.7% $ 43.3% Amounts for deferred tax assets and liabilities are as follows: June 30, December 31, Non-current deferred tax assets (liabilities) arising from: Temporary differences - Accumulated depreciation and amortization from purchase accounting adjustments $ ) $ ) $ ) Capital loss carry-forwards Total non-current net deferred tax liabilities ) ) Current deferred tax assets arising from: Unrealized losses (gain) on investments Impairment of investments 0 0 Inventory Allowance for doubtful accounts and discounts Allowance for promotions 0 0 Capital loss carry-back 0 Total current deferred tax assets Net deferred tax liability $ ) $ ) $ ) Note 11 – SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest and income taxes are as follows: For the Six Months Ended June 30, Interest $ $ Income taxes $ $ Note 12 – STOCK AWARD AND STOCK OPTION PLANS The Company has a registration statement filed with the Securities and Exchange Commission in connection with a Consulting Service Compensation Plan covering up to 1,200,000 of the Company’s common stock shares. Pursuant to such Plan, the Company may issue common stock or options to purchase common stock to certain consultants, service providers, and employees of the Company. The option price, number of shares, grant date, and vesting terms are determined at the discretion of the Company’s Board of Directors. As of December 31, 2011 and at June 30, 2012 and 2011, there were no stock options outstanding or exercisable. There were approximately 940,000 shares available for issuance under the Plan at June 30, 2012. - 15 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Note 13 – FAIR VALUE MEASUREMENTS Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, provides the framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under FASB ASC 820 are described as follows: Level 1. Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2. Inputs to the valuation methodology include the following: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. Level 3. Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability's fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used as of June 30, 2012 and 2010. The majority of the Company’s short-term investments are classified within Level 1 or Level 2 of the fair value hierarchy. The Company’s valuation of its Level 1 investments, which include money market funds and U.S. Treasuries, is based on quoted market prices in active markets for identical securities. The Company’s valuation of its Level 2 investments, which include certificates of deposits, is based on other observable inputs, specifically a valuation model which utilized vendor pricing for similar securities. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Company believes the valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of June 30, 2012 and 2011. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement: - 16 - LIFEWAY FOODS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) and for the Year Ended December 31, 2011 Assets at Fair Value as ofJune 30, 2012 Level 1 Level 2 Level 3 Total Cash held at brokerage firms $ $
